Citation Nr: 0418559	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for stomach ulcers.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tumors on the 
tongue.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This decision will address whether new and material evidence 
has been received to reopen the claims for service connection 
for stomach ulcers, tumors on the tongue, and PTSD, and will 
consider whether service connection may be granted for 
stomach ulcers, tumors on the tongue, and a skin rash.  The 
issues of service connection for PTSD and hearing loss 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A June 2000 Board decision denied service connection for 
a gastrointestinal disorder, tumors of the tongue, and PTSD.  


3.  An unappealed August 2001 rating decision, of which the 
veteran was informed by a letter dated August 17, 2001, did 
not reopen the claim for service connection for PTSD.

4.  Evidence received following the June 2000 Board decision 
by itself or when considered with previous evidence of record 
relates to an unestablished fact and raises a possibility of 
substantiating the claim for service connection for a 
duodenal ulcer.

5.  Evidence received following the June 2000 Board decision 
by itself or when considered with previous evidence of record 
relates to an unestablished fact and raises a possibility of 
substantiating the claim for service connection for tumors on 
the tongue.

6.  Evidence received following the August 2001 rating 
decision by itself or when considered with previous evidence 
of record relates to an unestablished fact and raises a 
possibility of substantiating the claim for service 
connection for PTSD.

7.  The veteran had service in the Republic of Vietnam from 
June 1968 to July 1969.

8.  There is no evidence of stomach ulcer in service and 
there is no medical evidence in the record relating a 
duodenal ulcer to service. 

9.  There is no evidence of a peptic ulcer within one year of 
discharge from service.  

10.  A stomach ulcer is not a disease for which service 
connection can be presumed in veterans exposed to herbicide 
or Agent Orange.

11.  There is no evidence of tumors of the tongue in service 
or that any tumors of the tongue are related to service.  

12.  There is no evidence of a malignant tumor of the tongue 
within one year of discharge from service.


13.  Hyperplasia, inflammation, and leukoplakia of the tongue 
are not diseases for which service connection may be presumed 
in veterans exposed to herbicide or Agent Orange.  

14.  The dermatophytosis and tinea versicolor in service were 
acute and there is no evidence that the current seborrheic 
keratosis is related to service.  

15.  There is no evidence of a skin disease that is 
associated with exposure to herbicide or Agent Orange.  


CONCLUSIONS OF LAW

1.  The June 2000 Board decision denying service connection 
for a gastrointestinal disorder, tumors of the tongue, and 
PTSD is a final determination.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  

2.  The August 2001 rating decision that did not reopen the 
claim for service connection for PTSD is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2003).

3.  New and material evidence has been received and the claim 
for service connection for stomach ulcers is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

4.  New and material evidence has been received and the claim 
for service connection for tumors on the tongue is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

5.  New and material evidence has been received and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

6.  A stomach ulcer was not incurred in service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); 68 Fed.Reg. 59,540 
(October 16, 2003). 

7.  Tumors on the tongue were not incurred in service.  
38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); 68 Fed.Reg. 
59,540 (October 16, 2003). 

8.  A skin rash was not incurred in service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2003); 68 Fed.Reg. 59,540 (October 
16, 2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The December 2003 supplemental statement of the case 
indicates that the veteran's claims for service connection 
for stomach ulcers, tumors on the tongue, and PTSD were 
reopened.  However, since there is a prior final denial by 
the Board of service connection for these disabilities, the 
Board is required to determine whether new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b) (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the Board has recharacterized the issues as 
whether new and material evidence has been received to reopen 
the claims for service connection for stomach ulcer, tumors 
of the tongue, and PTSD.  Since a favorable determination is 
being made on the new and material evidence issues, there is 
no prejudice to the veteran in the Board addressing the new 
and material issue at this time.  

A June 2000 Board decision denied service connection for a 
gastrointestinal disorder, tumors of the tongue, and PTSD.  
That decision is a final determination.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  
Prior final decisions of the Board may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 2002).  

In addition, the RO, in a rating decision of August 2001, 
decided that the record did not contain new and material 
evidence to reopen the claim of service connection for PTSD.  
The veteran was so informed by a letter dated August 17, 
2001.  He did not appeal this decision.  Unappealed rating 
actions of the RO are final. 38 U.S.C.A. § 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility that 
the claim can be allowed. 38 U.S.C.A. § 5108.

The definition of new and material evidence was amended in 
August 2001.  The amended definition of new and material 
evidence applies to claims to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The amended definition provides that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  The June 2000 decision Board decision is a final 
determination and was the last decision to address the issue 
of service connection for a gastrointestinal disorder and 
tumors of the tongue.  The August 2001 rating decision is 
also final, and was the last final decision to consider 
whether the claim for service connection for PTSD had been 
reopened.  Thus, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following the Board's June 
2000 decision, concerning the gastrointestinal disorder and 
tumors of the tongue, and following the RO's August 2001 
decision, concerning PTSD.  Evans v. Brown, 9 Vet.App. 273 
(1996).  The evidence received subsequent to the final 
decisions is presumed credible for the purposes of reopening 
the veteran's claims, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Stomach ulcers

The June 2000 Board decision denied service connection a 
gastrointestinal disorder.  In October 2001, the veteran 
claimed service connection for stomach ulcers, which is a 
gastrointestinal disorder.  Since the claim was received 
subsequent to August 29, 2001, the amended definition of new 
and material evidence is applicable to the veteran's 
application to reopen his claim for service connection for 
stomach ulcers.  66 Fed. Reg. 45,620 (Aug. 29, 2001).

The basis for the Board's prior denial of service connection 
for a gastrointestinal disorder was in part that there was no 
competent medical evidence of a gastrointestinal disorder.  
In June 2001, the RO received private medical records -- 
dated in July 1978, March 1979, and December 1979 - that show 
bleeding duodenal ulcer disease or duodenal ulcer disease.  
These records show that the veteran had an ulcer following 
service.  In addition, VA treatment records in 2003 show that 
the veteran is taking medication for peptic ulcer disease.

As noted, part of the basis for the Board's prior denial of 
service connection for a gastrointestinal disorder was that 
there was no competent medical evidence of a current 
gastrointestinal disorder.  However, evidence received since 
that decision shows that the veteran had a duodenal ulcer 
following service and is currently taking medication for 
ulcer disease.  This evidence by itself or when considered 
with previous evidence of record relates to an unestablished 
fact that is necessary to substantiate the claim.  
Accordingly, evidence received since the last final 
disallowance raises a possibility of substantiating the 
claim.  Therefore, the evidence is new and material.  
38 C.F.R. § 3.156(a) (2003).  Since new and material evidence 
has been received, the claim for service connection for a 
stomach ulcer is reopened.  38 U.S.C.A. § 5108 (West 2002).

Tumors on the tongue

The June 2000 Board decision denied service connection for 
tumors of the tongue.  In October 2001, the veteran again 
claimed service connection for tumors on the tongue.  Since 
the claim was received subsequent to August 29, 2001, the 
amended definition of new and material evidence is applicable 
to the veteran's application to reopen his claim for service 
connection for tumors on the tongue.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).

The basis for the Board's prior denial of service connection 
for tumors of the tongue was in part that there was no 
competent medical evidence of tumors of the tongue.  VA 
treatment records received by the RO in 2002 include a 
January 1995 VA surgical pathology report that shows a 
diagnosis for a specimen of a tongue biopsy of benign 
hyperplasia with mild chronic inflammation, and a November 
1999 surgical pathology report that shows a diagnosis for a 
specimen of a tongue biopsy of acute and chronic inflammation 
with a focus of fibrinopurulent debris with organisms 
consistent with Candida species.  An October 2002 VA clinical 
record shows the veteran underwent excision of leukoplakia 
from the buccal mucosa and the tongue.  The surgical 
pathology report shows epithelial hyperplasia with chronic 
inflammation.  These records show that the veteran had 
growths or tumors on the tongue that were removed following 
service. 

As noted, part of the basis for the Board's prior denial of 
service connection for tumors on the tongue was on the basis 
that there was no competent medical evidence of current 
tumors of the tongue.  Evidence received since that decision 
shows that the veteran had growths or tumors on the tongue 
removed and biopsied.  This evidence by itself or when 
considered with previous evidence of record relates to an 
unestablished fact that is necessary to substantiate the 
claim.  Accordingly, evidence received since the last final 
disallowance raises a possibility of substantiating the 
claim.  Therefore, the evidence is new and material.  
38 C.F.R. § 3.156(a) (2003).  Since new and material evidence 
has been received, the claim for service connection for 
tumors of the tongue is reopened.  38 U.S.C.A. § 5108 (West 
2002).

PTSD

The June 2000 Board decision denied service connection for 
PTSD.  In April 2001, the veteran applied to reopen his claim 
for service connection for PTSD.  An August 2001 rating 
decision denied reopening the service connection claim.  The 
veteran was advised of this determination in August 2001.  He 
did not appeal this decision, which is now final.  

The veteran again requested reopening his claim for service 
connection for PTSD in October 2001, which was again denied 
in February 2002.  His notice of disagreement with the 
February 2002 determination was received in April 2002 and is 
the basis of the current appeal.  Since the claim was 
received subsequent to August 29, 2001, the amended 
definition of new and material evidence is applicable to the 
veteran's application to reopen his claim for service 
connection for tumors on the tongue.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).

The basis for the Board's prior denial of service connection 
for PTSD was in part that there was no competent medical 
evidence of current PTSD.  January 2002, February 2002, 
November 2003, and December 2003 VA clinical records show an 
impression of anxiety not otherwise specified rule out PTSD.  
Although this is not a diagnosis of PTSD, these records raise 
the possibility that the veteran has PTSD.  

Thus, evidence received since the last final decision shows 
that the veteran may have PTSD.  This evidence is new since 
it was not previously of record.  It also material since it 
raises the possibility that the veteran has PTSD and 
satisfies an essential element that was the basis for the 
prior denial.  

This evidence by itself or when considered with previous 
evidence of record relates to an unestablished fact that is 
necessary to substantiate the claim.  Accordingly, evidence 
received since the last final disallowance raises a 
possibility of substantiating the claim.  Therefore, the 
evidence is new and material.  38 C.F.R. § 3.156(a) (2003).  
Since new and material evidence has been received, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous 
active service and a peptic ulcer or malignant tumors become 
manifest or are aggravated to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease or 
aggravation of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  The provisions of 38 C.F.R. § 3.309(a) were 
revised effective November 7, 2002, to provide that service 
connection may be presumed if a preexisting disability is 
shown to have been aggravated within one year following 
service.  The previous regulation did not contain such a 
provision related to aggravation.  67 Fed.Reg. 67,792 
(November 7, 2002).  As discussed below, there is no evidence 
of any peptic ulcer disease or malignant tumors within one 
year of discharge from service.  Therefore, there is no 
prejudice to the veteran in the Board considering the revised 
regulation in the first instance.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to 
May 7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).

The following diseases shall be service-connected, even 
though there is no record of such disease during service:  
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2003).  Chronic lymphocytic 
leukemia was added effective October 16, 2003.  68 Fed.Reg. 
59,540 (October 16, 2003).   

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2003).  


The law and regulations in effect at that time the veteran 
initiated his claim provided that exposure to herbicide or 
Agent Orange will be presumed in those veterans who served in 
Vietnam and develop a disease associated with herbicide 
exposure.  In December 2001, new legislation was enacted 
which provided that a veteran who served in Vietnam is 
presumed to have been exposed to herbicide or Agent Orange.  
While this change in the law affects the veteran's claim, the 
change in law is more advantageous to him since exposure to 
herbicide or Agent Orange is now presumed for veterans who 
served in Vietnam during the specified time period no matter 
what diseases they may have.  Additionally, under the law in 
effect at the time the veteran initiated his claim, 
respiratory cancer had to become manifest within 30 years 
after departure from Vietnam.  However, the Veterans 
Education and Benefits Expansion Act of 2001 eliminated the 
30 year restriction.  This change does not affect the 
veteran's claim since he is not claiming that he has this 
disease.  Furthermore, chronic lymphocytic leukemia has been 
added to the diseases associated with herbicide or Agent 
Orange exposure.  However, this change also does not affect 
the veteran's claim since he is not claiming that he has this 
disease.  For these reasons, the Board concludes that there 
is no prejudice to the veteran by the Board considering this 
case at the present time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Stomach ulcers

As noted above, the claim for service connection for stomach 
ulcers is reopened.  The veteran was advised in the December 
2003 supplemental statement of the case that the claim for 
service connection for a stomach ulcer was reopened.  
Additionally, he was provided with the laws and regulations 
governing service connection in the statement of the case and 
the supplemental statement of the case.  Accordingly, there 
is no prejudice to the veteran in the Board considering the 
service connection issue at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


A February 1969 clinical record shows the veteran complained 
of stomach cramps for five days.  No diagnosis related to 
this complaint is shown.  The veteran testified at his 
February 2003 hearing at the RO that his stomach bothered him 
and he had diarrhea in service.  However, at the discharge 
examination in July 1969, the abdomen and viscera were 
normal.  Accordingly, there is no evidence of stomach ulcer 
in service.  The veteran was shown with a duodenal ulcer 
following service.  However, there is no medical evidence in 
the record relating this to service.  38 C.F.R. § 3.303 
(2003).

There is no medical evidence of a peptic ulcer within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003). 

The veteran's service records and service medical records 
indicate that he had Vietnam service and he is thus presumed 
to have been exposed to herbicide or Agent Orange.  He has 
been diagnosed with a duodenal ulcer following service.  
However, an ulcer is not a disease for which service 
connection can be presumed in veteran's exposed to herbicide 
or Agent Orange.  Therefore, the claimed stomach ulcer may 
not be presumed to have been incurred in service due to 
exposure to herbicide or Agent Orange.  38 C.F.R. §§ 3.307, 
3.309(e) (2003); 68 Fed.Reg. 59,540 (October 16, 2003).

There is no evidence of stomach ulcer in service or that a 
duodenal ulcer is related to service.  There is no evidence 
of a peptic ulcer within one year of discharge from service 
and a stomach ulcer is not a disease that is related to 
exposure to herbicide or Agent Orange.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a stomach ulcer.   38 U.S.C.A. § 1116 
(West 1991); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003); 68 Fed.Reg. 59,540 (October 
16, 2003). 

Tumors on the tongue

As noted above, the claim for service connection for tumors 
on the tongue is reopened.  The veteran was advised in the 
December 2003 supplemental statement of the case that the 
claim for service connection for tumors on the tongue was 
reopened.  Additionally, he was provided with the laws and 
regulations governing service connection in the statement of 
the case and the supplemental statement of the case.  
Accordingly, there is no prejudice to the veteran in the 
Board considering this service connection issue at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

There is no evidence in the service medical records of tumors 
on the tongue.  At discharge from service, the clinical 
evaluation of the mouth was normal.  Additionally, the 
service dental records do not show any abnormality of the 
tongue.  Accordingly, there is no evidence of tumors of the 
tongue in service.  Following service, biopsies showed 
hyperplasia and inflammation, and he was shown to have 
leukoplakia.  Additionally, the veteran testified at his 
February 2003 hearing at the RO that he was not sure when his 
tongue condition began but that he first sought treatment in 
the early 1990's.  There is no medical evidence in the record 
relating tumors of the tongue to service.  38 C.F.R. § 3.303 
(2003).

There is no medical evidence of malignant tumors of the 
tongue within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2003). 

The veteran's service records and service medical records 
indicate that he had Vietnam service and he is thus presumed 
to have been exposed to herbicide or Agent Orange.  Biopsies 
showed hyperplasia and inflammation, and he was shown to have 
leukoplakia.  However, these are not diseases for which 
service connection can be presumed in veteran's exposed to 
herbicide or Agent Orange.  Therefore, the claimed tumors of 
the tongue may not be presumed to have been incurred in 
service due to exposure to herbicide or Agent Orange.  
38 C.F.R. §§ 3.307, 3.309(e) (2003); 68 Fed.Reg. 59,540 
(October 16, 2003).

There is no evidence of tumors of the tongue in service or 
that any tumors of the tongue are related to service.  There 
is no evidence of a malignant tumor of the tongue within one 
year of discharge from service and hyperplasia, inflammation, 
and leukoplakia of the tongue are not diseases that are 
related to exposure to herbicide or Agent Orange.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for tumors of the tongue.  
38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); 68 Fed.Reg. 
59,540 (October 16, 2003). 

Skin rash

An undated clinical record during service shows 
dermatophytosis between the toes of the right foot and tinea 
versicolor on the upper thorax.  At discharge from service, 
the clinical evaluation of the feet and skin was normal.  
Accordingly, any skin rash during service was acute.  

A May 2003 VA clinical record indicates that the veteran had 
multiple lesions consistent with seborrheic keratosis in the 
left inguinal area and upper abdomen, and behind the right 
ear.  However, this record does not relate this skin disorder 
to service.  The veteran testified at a February 2003 hearing 
at the RO that his skin condition has continued since 
service.  However, the conditions noted during service were 
dermatophytosis and tinea versicolor.  A different skin 
condition -- seborrheic keratosis -- was shown following 
service.  Additionally, the in-service skin disorders were 
noted on the right foot and upper thorax whereas the 
seborrheic keratosis, noted after service, was in the left 
inguinal area and upper abdomen, and behind the right ear.  
These are different areas of the body.  Moreover, there is no 
medical evidence that relates the skin diagnoses in service 
to the skin diagnosis after service.  Accordingly, the 
current skin condition is not shown to be related to service.  
38 C.F.R. § 3.303 (2003).

The veteran's service records and service medical records 
indicate that he had Vietnam service and he is thus presumed 
to have been exposed to herbicide or Agent Orange.  Chloracne 
or an acneform disease consistent with chloracne and 
porphyria cutanea tarda are the only skin diseases that are 
presumed to be caused by exposure to herbicide or Agent 
Orange.  These skin diseases must become manifest within one 
year after the date of the last exposure.  However, there is 
no evidence of these skin diseases within one year of last 
exposure or at any time following service.  Therefore, the 
claimed skin rash may not be presumed to have been incurred 
in service due to exposure to herbicide or Agent Orange.  
38 C.F.R. §§ 3.307, 3.309(e) (2003); 68 Fed.Reg. 59,540 
(October 16, 2003).

The dermatophytosis and tinea versicolor in service were 
acute and there is no evidence that the current seborrheic 
keratosis is related to service.  There is no evidence of a 
skin disease that is associated with exposure to herbicide or 
Agent Orange.  Accordingly, the preponderance of the evidence 
is against the claim for service connection for a skin rash.  
38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. §§ 1110, 1113, 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2003); 68 Fed.Reg. 
59,540 (October 16, 2003). 

Veterans Claims Assistance Act

Prior to the veteran making his claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefits sought in the 
November 2002 statement of the case, the December 2003 
supplemental statement of the case, and VA letters to the 
veteran in June 2001, August 2001, and December 2001.  The 
statement of the case and the supplemental statement of the 
case provided the appellant with a summary of the evidence in 
the record used for the determinations.  Accordingly, the 
appellant was advised of the evidence necessary to 
substantiate the claims.  The June 2001, August 2001, and 
December 2001 VA letters advised the appellant of the 
evidence needed to support the claims, the kind of evidence 
he was responsible for obtaining, the evidence VA was 
responsible for obtaining, and that he should indicate 
whether there were any private medical records to be obtained 
or if he had received additional VA treatment so that those 
records of treatment could be obtained.  Accordingly, the 
duty to notify the appellant of what evidence he was 
responsible for obtaining and the evidence VA was responsible 
for obtaining has been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a service-connection 
claim.  Since the VCAA notice was provided prior to the 
decision by the AOJ, the RO has complied with the timing 
requirement.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

Under the VCAA, where the claim is to reopen a previously 
disallowed claim with new and material evidence, the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only 
apply to claims to reopen finally decided claims received on 
or after August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

The veteran's service medical records are contained in the 
claims file.  The veteran has not received a VA examination 
related to his stomach ulcers, tumors on the tongue, or skin 
rash.  However, as noted above, there is no evidence of 
stomach ulcers or tumors on the tongue in service.  As for 
the skin rash, the skin disease shown in service was acute, 
and the current skin disease that is shown in the VA medical 
records is in a different location and has received a 
different diagnosis than the skin disorder that was shown in 
service.  Therefore, examination of the veteran is not 
necessary for deciding these claims.  38 C.F.R. § 3.159(c)(4) 
(2003).  Private and VA medical records identified by the 
veteran have been requested and obtained, or have been 
provided by the veteran.  He has not identified additional 
relevant evidence of probative value that has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to these claims have been 
properly developed and there are no further actions necessary 
to comply with the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003). 


ORDER

Entitlement to service connection for stomach ulcers is 
denied.

Entitlement to service connection for tumors on the tongue is 
denied.


Entitlement to service connection for a skin rash is denied.

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent only.


REMAND

As shown above, the claim for service connection for PTSD is 
reopened.  The record indicates that the veteran engaged in 
combat in Vietnam.  He has received psychiatric diagnoses 
including anxiety not otherwise specified, rule out PTSD, and 
depression.  Since the veteran engaged in combat and the 
evidence in the record shows that the veteran may have PTSD, 
this case will be returned to the RO for further examination 
of the veteran to determine if he has PTSD.

The veteran is claiming service connection for hearing loss 
disability.  The record indicates he engaged in combat in 
service.  The veteran has not received an examination to 
determine whether he has hearing loss disability, or whether 
any hearing loss that might be present is due to noise 
exposure in service particularly during combat.  Accordingly, 
this case will be returned to the RO for examination of the 
veteran to determine if hearing loss disability is present 
and for an opinion as to its etiology.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
evaluation.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to render a diagnosis for any psychiatric 
disorder(s) present.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
diagnosed PTSD and one or more inservice 
stressors.  If PTSD is not diagnosed, the 
examiner should specifically so state.  
The examiner should present all findings 
and the rationale for the findings on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review.

2.  The RO should request that the 
veteran be scheduled for a VA 
audiological evaluation.  All appropriate 
tests and studies should be conducted.  
The examiner should determine whether the 
veteran has hearing loss disability.  If 
hearing loss disability is present, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the hearing loss is due to any 
disease or injury, including acoustic 
trauma, during the veteran's military 
service.  The examiner should present all 
findings and the rationale for the 
findings on the examination report.  The 
claims folder is to be made available to 
the examiner for review.

3.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for PTSD and hearing loss disability can 
be granted.  The RO should conduct any 
additional evidentiary development deemed 
necessary.  If a decision remains adverse 
to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case and be 
apprised of the applicable time period 
within which to respond.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



